Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 14-20, in the reply filed on 9/3/21 is acknowledged.

Claim Rejections - 35 USC § 112
Claims 14-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The nanotubes “having a size of several to several hundred nanometers” is indefinite.  The term “several” is defined as meaning “more than two but not many” and considering of the word “many” is defined as “a large number of”.  Thus, “several” is construed to mean more than two but less than some arbitrarily assigned large number.  The term several is to ambiguous and one would not be able to determine the line of infringement.  That is, one would be unable to determine metes and bounds of the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160266677 A1 (LIU; Yingming et al.) in view of US 20130141687 A1 (Wang; Yewen) and Kohei MIZUNO et al., "A black body absorber from vertically aligned single-walled carbon nanotubes", PNAS, April 14, 2009, pages 6044 - 6047, Vol. 106, No. 15.

    PNG
    media_image1.png
    240
    603
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    612
    664
    media_image2.png
    Greyscale

Per claims 14-15, Liu teaches a display device [figure1] comprising: a first substrate [02] including: a switching element [see paragraph 0046] and a pixel electrode electrically connected to the switching element [see paragraph 0025 and 0046]; and a second substrate opposite to the first substrate [01] and including a black matrix [07,05,03].  Liu lacks the black matrix including: a carbon black; and an array of vertically aligned carbon nanotubes wherein the array of vertically aligned carbon nanotubes includes: SD-200315-KND24a base layer; and a plurality of carbon nanotubes spaced apart from one another on the base; and wherein the array of vertically aligned carbon nanotubes is in a form of flakes.  
However, Wang teaches a black matrix formed with black carbon to reduce costs.  See Wang’s abstract.  Also, Mizuno teaches vertically aligned carbon nanotubes is a material that absorbs all incident light; see Mizuno’s figure 2C.  Regarding the carbon nanotubes having a flake form and having a size of several to several hundred nanometers, see Mizuno’s figure 2C and the scale bar that represents 0.5 microns or 500 nanometers meters.  Also, please see MPEP 2144.05:  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.")

Accordingly, Mizuno’s figure 2C scale teaches that flake size overlaps the claimed range.  Improved light blocking would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine both Wang and Mizuno with Liu.
	Per claim 16, Liu in view of Wang and Mizuno teaches the display device of claim 15, wherein each of the plurality of carbon nanotubes includes: an end in contact with a surface of the base layer; and another end disposed in a direction perpendicular to the surface of the base layer [see Mizuno’s figure 2, the carbon nanotubes are grown on a wafer].  
Per claim 17, Liu in view of Wang and Mizuno teaches the display device of claim 15, wherein the base layer includes one of a glass substrate, a silicon wafer, and a metal layer [a wafer is used].  
Per claims 19-20, Liu in view of Wang and Mizuno teaches the display device of claim 15, but lacks the explicit claims ranges of the black matrix having an optical density in a range of about 3.95 to about 4.05 and a reflectance in a range of about 0.5 to about 0.7 %.  However, Mizuno teaches high optical density and low reflectance which are desired characteristics of LCD black matrices.  Furthermore, the court have held overlapping and close ranges to be obvious.  In this case the claimed ranges would have been in the level of ordinary skill in view of Mizuno form improving display contrast.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine both Wang and Mizuno with Liu.

Response to Arguments
Applicant's arguments filed 3/25/22 have been fully considered but they are not persuasive.  Applicant, argues that “the size of the single-walled nanotubes (SWNT) depicted in Fig. 2C of the Mizuno reference is several tens to several hundred micrometers. Thus, the Mizuno reference fails to teach vertically aligned carbon nanotubes in a form of flakes having a size of several to several hundred nanometers, as required in claim 14.”  Please see the above rejection and MPEP 2144.05.  MPEP 2144.05 provides the foundation for the obviousness or anticipation of overlapping ranges.  Since the ranges are overlapping, the claims are obvious as supported by MPEP 2144.05.   

Applicant's arguments filed 12/7/21 have been fully considered but they are not persuasive.  Applicant incorporated the limitations of dependent claim 18 into independent claim 14.  Applicant thus argues that the carbon nanotubes of Mizuno are not in a flake form.  
In response, Applicant specification does not disclose a narrow or specific use of the term flake.  Thus, looking to the common Merriam-Webster definition of the term flake, Merriam-Webster definition 1 defines flake as “a small loose mass or bit”.  Accordingly, using this definition of flake and given that the nanotubes of Mizuno are small loose mass or bits, Mizuno teaches nanotube flakes. 
Additionally, please see the newly cited reference US 20140099493 A1 which teaches carbon nanotube flakes.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871